                  Case 19-10118-KJC               Doc 152        Filed 03/14/19          Page 1 of 6



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

MAREMONT CORPORATION, et al.,1                                Case No. 19-10118 (KJC)

                              Debtors.                        Jointly Administered


                         NOTICE OF AGENDA OF MATTERS SCHEDULED
                        FOR HEARING ON MARCH 18, 2019 AT 1:00 P.M. (ET)
                          BEFORE THE HONORABLE KEVIN J. CAREY2

ORDERS ENTERED

    1.   Application of the Official Committee of Asbestos Personal Injury Claimants for an
         Order Pursuant to 11 U.S.C. §§ 328(a) and 1103(a), and Bankruptcy Rules 2014(a) and
         2016(b) Authorizing It to Retain and Employ Robinson & Cole LLP as Counsel as of
         February 4, 2019 (Filed February 8, 2019) (Docket No. 59)

         Related Documents:

                        (a)      Supplemental Declaration of Natalie D. Ramsey in Support of the
                                 Application of the Official Committee of Asbestos Personal Injury
                                 Claimants for an Order Pursuant to 11 U.S.C. §§ 328(a) and 1103(a),
                                 and Bankruptcy Rules 2014(a) and 2016(b) Authorizing It to Retain
                                 and Employ Robinson & Cole LLP as Counsel (Filed March 4, 2019)
                                 (Docket No. 111)

                        (b)      Certificate of No Objection Regarding the Application of the Official
                                 Committee of Asbestos Personal Injury Claimants for an Order
                                 Pursuant to 11 U.S.C. §§ 328(a) and 1103(a), and Bankruptcy Rules
                                 2014(a) and 2016(b) Authorizing It to Retain and Employ Robinson &
                                 Cole LLP as Counsel as of February 4, 2019 (Filed March 12, 2019)
                                 (Docket No. 133)



1
   The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal taxpayer
identification number, are: Maremont Corporation (6138); Maremont Exhaust Products, Inc. (9284); AVM, Inc.
(9285); and Former Ride Control Operating Company, Inc. (f/k/a ArvinMeritor, Inc., a Delaware corporation)
(9286). The mailing address for each Debtor for purposes of these chapter 11 cases is 2135 West Maple Road, Troy,
MI 48084.
2
   The hearing will be held before The Honorable Kevin J. Carey at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 5th Floor, Courtroom 5, Wilmington, Delaware 19801. Any person who wishes to appear
telephonically at the hearing must contact COURTCALL, LLC at 866-582-6878 to register his/her telephonic appearance in
accordance with the Instructions for Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



58686/0001-16905636v1
                   Case 19-10118-KJC          Doc 152     Filed 03/14/19    Page 2 of 6



                        (c)      Order Approving Application of the Official Committee of Asbestos
                                 Personal Injury Claimants for an Order Pursuant to 11 U.S.C. §§
                                 328(a) and 1103(a), and Bankruptcy Rules 2014(a) and 2016(b)
                                 Authorizing It to Retain and Employ Robinson & Cole LLP as
                                 Counsel as of February 4, 2019 (Entered March 13, 2019) (Docket No.
                                 147)

         Objection Deadline: March 11, 2019 at 4:00 p.m.

         Responses Received: None.

         Status:              The Court entered an Order approving the Application. This matter will
                              not be going forward.

 2.      Application of the Official Committee of Asbestos Personal Injury Claimants to Retain
         and Employ Legal Analysis Systems, Inc. as Asbestos Consultants as of February 4, 2019
         (Filed February 8, 2019) (Docket No. 60)

         Related Documents:

                        (a)      Certificate of No Objection Regarding the Application of the Official
                                 Committee of Asbestos Personal Injury Claimants to Retain and
                                 Employ Legal Analysis Systems, Inc. as Asbestos Consultants as of
                                 February 4, 2019 (Filed March 12, 2019) (Docket No. 134)

                        (b)      Order Approving the Application of the Official Committee of
                                 Asbestos Personal Injury Claimants to Retain and Employ Legal
                                 Analysis Systems, Inc. as Asbestos Consultants as of February 4, 2019
                                 (Entered March 13, 2019) (Docket No. 148)

         Objection Deadline: March 11, 2019 at 4:00 p.m.

         Responses Received: None.

         Status:              The Court entered an Order approving the Application. This matter will
                              not be going forward.

MATTERS GOING FORWARD

 3.      Modified Joint Prepackaged Plan of Reorganization of Maremont Corporation and Its
         Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (Filed March 12, 2019)
         (Docket No. 136)

         Related Documents:

                        (a)      Joint Prepackaged Plan of Reorganization of Maremont Corporation
                                 and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy
                                 Code (Filed January 22, 2019) (Docket No. 10)
                                                      2
58686/0001-16905636v1
                 Case 19-10118-KJC         Doc 152     Filed 03/14/19    Page 3 of 6



                        (b)   Disclosure Statement for the Joint Prepackaged Plan of Reorganization
                              of Maremont Corporation and Its Debtor Affiliates Pursuant to
                              Chapter 11 of the Bankruptcy Code (Filed January 22, 2019) (Docket
                              No. 11)

                        (c)   Declaration of Jung W. Song of Donlin, Recano & Company, Inc.
                              Regarding Solicitation of Votes and Tabulation of Ballots Cast on the
                              Joint Prepackaged Plan of Reorganization of Maremont Corporation
                              and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy
                              Code (Filed January 22, 2019) (Docket No. 12)

                        (d)   Order (I) Scheduling Combined Hearing to Consider Approval of
                              Disclosure Statement and Confirmation of Prepackaged Plan,
                              (II) Establishing the Plan and Disclosure Statement Objection
                              Deadline and Related Procedures, (III) Approving the Solicitation
                              Procedures and Forms of Ballots, (IV) Approving the Form and
                              Manner of Notice of the Combined Hearing, Objection Deadline, and
                              Notice of Commencement, (V) Conditionally Directing that a Meeting
                              of Creditors Not Be Convened, (VI) Conditionally Extending Deadline
                              to File Schedules and Statements, and (VII) Granting Related Relief
                              (Entered January 23, 2019) (Docket No. 30)

                        (e)   Notice of (I) Commencement of Prepackaged Chapter 11 Bankruptcy
                              Cases, (II) Combined Hearing to Consider Approval of Disclosure
                              Statement, Confirmation of Prepackaged Plan of Reorganization, and
                              Related Matters, (III) Objection Deadline and Related Procedures, and
                              (IV) Summary of the Plan (Filed January 24, 2019) (Docket No. 33)

                        (f)   MEALEY’s Asbestos Bankruptcy Report Affidavit of Publication of the
                              Notice of (I) Commencement of Prepackaged Chapter 11 Bankruptcy
                              Cases, (II) Combined Hearing To Consider Approval of Disclosure
                              Statement, Confirmation of Prepackaged Plan of Reorganization, and
                              Related Matters, (III) Objection Deadline and Related Procedures, and
                              (IV) Summary of the Plan (Filed January 30, 2019) (Docket No. 39)

                        (g)   USA Today Affidavit of Publication of the Notice of
                              (I) Commencement of Prepackaged Chapter 11 Bankruptcy Cases,
                              (II) Combined Hearing to Consider Approval of Disclosure Statement,
                              Confirmation of Prepackaged Plan of Reorganization, and Related
                              Matters, (III) Objection Deadline and Related Procedures, and
                              (IV) Summary of the Plan (Filed January 30, 2019) (Docket No. 40)

                        (h)   MEALEY’s Litigation Report Affidavit of Publication of the Notice of
                              (I) Commencement of Prepackaged Chapter 11 Bankruptcy Cases,
                              (II) Combined Hearing to Consider Approval of Disclosure Statement,
                              Confirmation of Prepackaged Plan of Reorganization, and Related
                              Matters, (III) Objection Deadline and Related Procedures, and
                              (IV) Summary of the Plan (Filed January 30, 2019) (Docket No. 41)
                                                   3
58686/0001-16905636v1
                 Case 19-10118-KJC         Doc 152     Filed 03/14/19    Page 4 of 6



                        (i)   The Wall Street Journal Affidavit of Publication of the Notice of
                              (I) Commencement of Prepackaged Chapter 11 Bankruptcy Cases,
                              (II) Combined Hearing to Consider Approval of Disclosure Statement,
                              Confirmation of Prepackaged Plan of Reorganization, and Related
                              Matters, (III) Objection Deadline and Related Procedures, and
                              (IV) Summary of the Plan (Filed January 30, 2019) (Docket No. 42)

                        (j)   The New York Times Affidavit of Publication of the Notice of
                              (I) Commencement of Prepackaged Chapter 11 Bankruptcy Cases,
                              (II) Combined Hearing to Consider Approval of Disclosure Statement,
                              Confirmation of Prepackaged Plan of Reorganization, and Related
                              Matters, (III) Objection Deadline and Related Procedures, and
                              (IV) Summary of the Plan (Filed January 30, 2019) (Docket No. 43)

                        (k)   Plan Supplement to the Joint Prepackaged Plan of Reorganization of
                              Maremont Corporation and Its Debtor Affiliates (Filed February 15,
                              2019) (Docket No. 65)

                        (l)   Notice of Filing of Plan Supplement to the Joint Prepackaged Plan of
                              Reorganization of Maremont Corporation and Its Debtor
                              Affiliates(Filed February 15, 2019) (Docket No. 66)

                        (m)   Notice of Filing of Modified Joint Prepackaged Plan of Reorganization
                              of Maremont Corporation and Its Debtor Affiliates Pursuant to
                              Chapter 11 of the Bankruptcy Code (Filed March 12, 2019) (Docket
                              No. 137)

                        (n)   Notice of Filing of Blackline of Modified Joint Prepackaged Plan of
                              Reorganization of Maremont Corporation and Its Debtor Affiliates and
                              Revised Certain Exhibits (Filed March 12, 2019) (Docket No. 138)

                        (o)   Declaration of Carl D. Anderson, II in Support of the Adequacy of the
                              Disclosure Statement and Confirmation of the Modified Joint
                              Prepackaged Plan of Reorganization of Maremont Corporation and Its
                              Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
                              (Filed March 12, 2019) (Docket No. 139)

                        (p)   Declaration of James L. Patton, Jr. in Support of the Adequacy of the
                              Disclosure Statement and Confirmation of the Modified Joint
                              Prepackaged Plan of Reorganization of Maremont Corporation and Its
                              Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
                              (Filed March 12, 2019) (Docket No. 140)




                                                   4
58686/0001-16905636v1
                 Case 19-10118-KJC            Doc 152      Filed 03/14/19    Page 5 of 6



                        (q)      Notice of Filing of Proposed Findings of Fact, Conclusions of Law and
                                 Order (I) Approving the Adequacy of the Disclosure Statement,
                                 (I) Approving the Prepetition Solicitation Procedures, and
                                 (III) Confirming the Modified Joint Prepackaged Plan of
                                 Reorganization of Maremont Corporation and Its Debtor Affiliates
                                 Pursuant to Chapter 11 of the Bankruptcy Code (Filed March 12,
                                 2019) (Docket No. 142)

                        (r)      Memorandum of Law in Support of Entry of an Order Approving the
                                 Adequacy of the Disclosure Statement and Confirming the Modified
                                 Joint Prepackaged Plan of Reorganization of Maremont Corporation
                                 and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy
                                 Code (Filed March 13, 2019) (Docket No. 143)

                        (s)      Debtors’ Ex Parte Motion For Leave to Exceed Page Limit
                                 Requirements With Respect to Memorandum of Law in Support of
                                 Entry of an Order Approving the Adequacy of the Disclosure
                                 Statement and Confirming the Modified Joint Prepackaged Plan of
                                 Reorganization of Maremont Corporation and Its Debtor Affiliates
                                 Pursuant to Chapter 11 of the Bankruptcy Code (Filed March 13,
                                 2019) (Docket No. 144)

                        (t)      Compendium of Unreported Authorities Cited in Debtors’
                                 Memorandum of Law in Support of Entry of an Order Approving the
                                 Adequacy of the Disclosure Statement and Confirming the Modified
                                 Joint Prepackaged Plan of Reorganization of Maremont Corporation
                                 and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy
                                 Code (Filed March 13, 2019) (Docket No. 145)

                        (u)      Order Granting Ex Parte Motion For Leave to Exceed Page Limit
                                 Requirements With Respect to Memorandum of Law in Support of
                                 Entry of an Order Approving the Adequacy of the Disclosure
                                 Statement and Confirming the Modified Joint Prepackaged Plan of
                                 Reorganization of Maremont Corporation and Its Debtor Affiliates
                                 Pursuant to Chapter 11 of the Bankruptcy Code (Entered March 13,
                                 2019) (Docket No. 149)

         Objection Deadline: March 4, 2019 at 4:00 p.m.
         On consent of the parties, the Objection Deadline was extended to 4:00 p.m. on March 6,
         2019 for FFIC, Ohio EPA/AG and Department of Justice.

         Responses Received:

                  (a)         Objection of the Acting United States Trustee to the Disclosure Statement
                              and Joint Prepackaged Plan of Reorganization of Maremont Corporation
                              and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
                              (D.I. 10, 11) (Filed March 4, 2019) (Docket No. 112)

                                                       5
58686/0001-16905636v1
                   Case 19-10118-KJC      Doc 152     Filed 03/14/19     Page 6 of 6



                   (b)   Response of the Official Committee of Asbestos Claimants to the
                         Objection of the Acting United States Trustee to the Disclosure Statement
                         and Joint Prepackaged Plan of Reorganization of Maremont Corporation
                         and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
                         (Filed March 12, 2019) (Docket No. 141)

         Status:         The Debtors filed a Modified Plan addressing certain informal comments
                         received to the Plan. The United States Trustee’s objection is substantially
                         outstanding. This matter will be going forward.

Dated: March 14, 2019                             SIDLEY AUSTIN LLP
                                                  James F. Conlan
                                                  Andrew F. O’Neill
                                                  Allison Ross Stromberg
                                                  Blair M. Warner
                                                  One South Dearborn Street
                                                  Chicago, Illinois 60603
                                                  Telephone: (312) 853-7000
                                                  Facsimile: (312) 853-7036

                                                  -and-

                                                  COLE SCHOTZ P.C.

                                                  /s/ J. Kate Stickles
                                                  Norman L. Pernick (No. 2290)
                                                  J. Kate Stickles (No. 2917)
                                                  500 Delaware Avenue, Suite 1410
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 652-3131
                                                  Facsimile: (302) 652-3117

                                                  ATTORNEYS FOR THE DEBTORS AND
                                                  DEBTORS IN POSSESSION




                                                  6
58686/0001-16905636v1
